DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garvilov 2022/0247347.
     The PG Pub to Gavrilov discloses all features of the claimed invention but for the specifics of the clamping recitation in Figure 4B and paragraphs 14-24 and 65-67.
In regards to claims 1, 13 and 20 members 135 have clamping protrusions that grasp the parallel supports of the UAV 110 and hold it to the transport vehicle platform 130. The clamping members rotate about parallel rods shown in figure 4B. In regards to claims 3-6, 14-16 and 19 members 135 have protrusions that grasp the UAV 110 from both sides as thy rotate about parallel axis in opposite directions. In regards to claims 8, 11 and 17; see paragraphs 65 and 66. In regards to claims 17 see paragraph 76.

    PNG
    media_image1.png
    776
    660
    media_image1.png
    Greyscale


[0014] In some embodiments, the controller may include matrix code analysis software operable to detect via the camera(s) and recognize a surface marker comprising a code printed on or adjacent to the designated surface (e.g., a bar code, a QR code, or the like), the code either providing data regarding the shape, location, and/or orientation of the designated surface, or being associated with such data already stored in the memory of the onboard controller. The controller and code may thus allow the UAV to determine the exact location, size and shape of the surface to be cleaned.

[0015] The position sensor may be any sensor operable to detect a position and shape of objects adjacent to the UAV. The position sensor may thus allow the UAV to determine, in conjunction with the GPS sensor and/or camera(s), the exact location and location and shape of the surface to be cleaned.

[0016] In some embodiments, the controller may then be operable to utilize such data, along with data regarding the dimensions of a spray of cleaning media provided by the distribution device (or a size of the cleaning surface of a non-spraying distribution device) in order to determine positioning data regarding a surface cleaning path for that particular designated surface, and record such positioning data in the memory for subsequent cleaning of that designated surface. In other embodiments, the controller may be operable to record in the memory and recall GPS coordinates of a cleaning path flown by the UAV under instruction from a UAV pilot via the remote controller. The recorded path data (i.e. preprogrammed flight path data) may comprise the GPS coordinates of several steps of the flight path (e.g. lift off, navigation to surface, spray path navigation, etc.) and may include a time stamp of every single coordinate. The prerecorded path data may also be uploaded to a remote server or other devices in the system (i.e., other UAVs or the mobile unit) such that other UAVs with access to the data are operable to follow the same path seamlessly. In either such embodiments, on subsequent visits a UAV may already have a predetermined and preprogrammed flight path, with the controller being operable to automatically navigate the UAV through the surface cleaning path for subsequent cleaning(s) of the surface without the need for input from a UAV pilot. The memory may have the capacity to store a plurality of pre-programmed flight paths, and the controller may be operable to automatically navigate the UAV through such pre-programmed flight paths, for a plurality of different surfaces at a single location, and for a plurality of surfaces at a plurality of different locations. In some embodiments, the UAV may be operable to load recorded path data directly into the controllers memory from other devices such as a cloud server, another UAV, or a companion vehicle.

[0017] In such embodiments, the companion ground vehicle may comprise a companion controller in communication with the onboard controller, or the companion controller may be located on the ground companion vehicle while still in wired (via the tether) or wireless (via the communications device) electronic communication with sensor suite the UAV, the onboard controller, propulsion system, and/or distribution device. In some embodiments, the companion controller may include a display for providing a driver of the companion ground vehicle with a visual representation of the pre-programmed flight path and the GPS location of the companion ground vehicle and the UAV. In some embodiments the display comprises simple map interface where pertinent objects (e.g. UAV, flight path, homes, solar panel surface, trees, etc.) are represented by geometric shapes on the display and emphasized (e.g. colored, highlighted, flashing, etc.) accordingly. In other embodiment the display may comprise the camera feed of one or more cameras on the UAV and may also display augmentations to help pilot the UAV. The driver may thus drive the companion ground vehicle in an approximation of the flight path of the UAV, preventing the UAV from running out of room to maneuver due to a fully extended tether. In yet other embodiments, the companion ground vehicle may be a self-driving vehicle utilizing a sensor suite to navigate, and may be operable to automatically follow an approximation of the pre-programmed flight path of the UAV, or follow along as the UAV is flown by a UAV pilot, who may be sitting in the companion ground vehicle.

[0018] In embodiments wherein the UAV is not tethered, the controller may be further operable to determine a GPS position of a home platform. The home platform may provide a home location for the UAV, data transfer connections, power connections, a source for refilling the cleaning media in the tank of the UAV, and a location for the UAV to be secured (e.g., strapped down) during transportation in a transport vehicle. The home platform may be associated with a transport vehicle (e.g., mounted to the vehicle on rails which allow the platform to be pulled out of an open door or hatch of the transport vehicle), or located on the ground near the designated surface (e.g., on the ground next to the building, adjacent to the closest available water or electrical outlet, or the end of a hose or extension cord connected thereto). In some embodiments, the home platform may extend from at least one of an open door or doors (e.g., a side door or doors, a rear door or doors, or a front door), an open hatch (e.g., a rear hatch, side hatch, or roof hatch) or other similar opening of the transport vehicle. In some embodiments, a reserve tank for holding cleaning media and having a refilling device, and a power source for refueling the UAV or charging a battery of the UAV and having a charging device, may be installed anywhere in or on the transport vehicle (e.g., in a cargo bay, a cargo bed, in a wall, on a ceiling, or on a roof of the transport vehicle).

[0019] The home platform may include a docking mechanism operable to receive the UAV, hold the UAV in place on the upper surface of the platform, and line the up the refilling device and the charging device of the home platform for easy and/or automatic connection with a refilling receiver and a charging receiver of the UAV (e.g., docking of the UAV at the home platform automatically connects the refilling device with the refilling receiver and connects the charging device with the charging receiver). The refilling device and the refilling receiver may comprise any connectors operable to provide a watertight connection between the reserve tank of the home platform and the tank of the UAV. In some embodiments, the refilling device may comprise, e.g., a quick-connect barbed male hose connector having a shape complementary to a shape of the refilling receiver, which may comprise, e.g., and a quick-connect female hose connector receiver. In other embodiments, the refilling device may comprise the female end and the refilling receiver may comprise the male end. The charging device and the charging receiver may comprise any connectors operable to provide an electrical connection between a power source of the home platform and a battery and/or controller of the UAV. In some embodiments, the charging device may comprise a multi-prong male electrical connector (e.g., a three-prong or two-prong plug) and the charging receiver may comprise a multi-hole female connector (e.g., a three-prong or two-prong receiver similar to a wall outlet). In other embodiments, the charging device may comprise the female connector and the charging receiver may comprise the male end.

[0020] The docking mechanism may comprise one or more clamping devices arranged on the upper surface of the home platform, a shape and placement of the one or more clamping members corresponding with a shape and placement of one or more lower support members of the UAV (e.g., landing rails, feet, or the like). The home platform may comprise one or more docking sensors (e.g., a pressure switch, a position sensor, a motion sensor, another similar sensor, and a combination thereof) operable to detect when the lower support members of the UAV are located adjacent to the one or more clamping members and thus the UAV is in position for docking, and send a docking signal to a home platform controller. The docking mechanism may then be operable to move (e.g., via an electric motor, a solenoid, a pneumatic mechanism, or the like) from an open position (e.g., wherein the one or more clamping members are not engaged with the one or more lower support members) to a docked position (e.g., wherein the one or more clamping members is in a position which holds the one or more lower support members in place on the upper surface of the home platform). The one or more sensors, the clamping mechanism, the charging device, and a pump of the reserve tank may each be in electronic communication with the home platform controller, the home platform controller being operable to receive the docking signal from the one or more docking sensors and subsequently: 1) cause the docking mechanism to move from the open position to the docked position, securing the UAV in place on the home platform; 2) activate the pump of the reserve tank to move cleaning media from the reserve tank to the tank onboard the UAV and shut the pump off when the onboard tank is substantially full or the reserve tank is substantially empty; and 3) causing power source to charge the battery of the UAV the until the battery is substantially charged or the power source is substantially out of power. The controller may further be operable to automatically cause the docking mechanism to move back to the open position upon the at least one of the onboard tank becoming substantially full with cleaning media and the battery obtaining a full charge.

[0021] The home platform may further comprise a platform marker on the upper surface, the platform marker comprising a code readable by the one or more sensors of the UAV. The platform marker may comprise a code (e.g., a QR code, a bar code, an alpha-numeric code, and the like, or a combination thereof) which may be scanned by the one or more sensors and deciphered by the onboard controller, the code providing information regarding a position and orientation of the home platform such that the UAV may determine exactly where to land in order to dock with the home platform. In some embodiments, the platform marker may comprise a QR code having identification information (identifying the home platform to the controller) and orientation information (e.g., the platform marker may always be located in a particular corner of the upper surface and may always be oriented such that a mark of the QR code is in a corner of the platform marker furthest from a center of the upper platform). The controller may thus be able to determine exactly how to orient the UAV (e.g., how many degrees to rotate left or right) and how far to travel (e.g., exactly 12 inches away from the corner of the platform marker) in order to sufficiently align the lower support members with the docking mechanism such that the UAV may automatically dock with the home platform.

[0022] Thus, when the UAV requires refilling of the onboard tank or charging of the battery, the UAV may be operable to autonomously locate, orient with, and alight on the home platform, and the home platform may then be operable to autonomously secure the UAV to the upper surface via the docking mechanism, connecting the refilling device and the charging device with the refilling receiver and charging receiver, respectively, refill the onboard tank, charge the battery, and then open the docking mechanism, allowing the UAV to resume cleaning a designated surface.

[0023] The home platform may include leveling means, the leveling means allowing a user to adjust the position of the home platform such that the upper surface thereof is level (e.g., a plane of the upper surface is substantially perpendicular to vertical). In some embodiments the leveling means may comprise a plurality of extendable legs, each of the plurality of extendable legs comprising means for extending a length of that leg. In some embodiments, each of the extendable legs may comprise a first and second member slidably engaged with each other and lockable with respect to each other (e.g., a first cylindrical member slidably nested within a second cylindrical member, the first cylindrical member comprising a resilient depressible tab and the second cylindrical member comprising a series of slots along a length thereof in which the depressible tab may be inserted). Each extendable leg of the plurality of extendable legs may thus be independently adjusted in length until the home platform is level. In some embodiments, the home platform may comprise at least one leveling bubble such as those used in a level tool for construction projects. In some embodiments, the plurality of extendable legs may each comprise an automated extending device (e.g., a pneumatic cylinder) controllable by the platform controller, the platform controller being operable to automatically level the home platform via the plurality of extendable legs. In embodiments wherein the home platform is integral with a transport vehicle the plurality of extendable legs may each be connected to a support structure of the vehicle (e.g., connected to a scaffolding mounted to one or more rails for extending the home platform out of the vehicle). In embodiments wherein the home platform is not integral with a transport vehicle, the plurality of extendable legs may each have a foot (e.g., a pad) at a lower end thereof for engaging the ground.

[0024] The onboard controller may comprise a navigational software program, the software program being operable to receive positional data from the senor(s) of the UAV (e.g., locational data from a GPS device, accelerometer data, and data regarding adjacent obstacles from images captured via digital camera and/or motion sensor) and calculate a flight path from a first position (e.g., a position of the home platform) to a second position (e.g., a position of a designated surface). The navigational software program may further be operable to receive positional data regarding a designated surface from at least one of the sensor(s), the memory, and a code printed on a marker on the designated surface, and from such data calculate a surface cleaning path which allows a spray of cleaning media from the distribution device, taking into account the shape and distance of the spray, to efficiently cover the entire designated surface with the spray. For example, if the surface to be cleaned is known to have a rectangular shape with a height of 5.4 ft and width of 3.25 ft, the UAV may calculate the distance at which the spray or spray pattern will have a width of approximately 3.25 ft and maintain that distance as it moves parallel to the height approximately 5.4 ft. The controller may thus be operable to autonomously determine positioning data for an overall flight path of the UAV and navigate the UAV from the home platform to the designated surface, through the surface cleaning path, and back to the home platform (e.g., for refilling/refueling, or for being secured for transport or storage). For example, the UAV may utilize image data to map out the surroundings such that it's able to detect and avoid objects in the flight path, determine the size and orientation of the surface to be cleaned, generate a cleaning path, and return to the base in a similar manner.
[0065] The docking mechanism 135 may comprise one or more clamping devices arranged on the upper surface 131 the clamping members being operable to fit over and secure lower support members 135a (e.g., landing rails) of the UAV 110. The home platform 130 may comprise one or more docking sensors 136 (e.g., a pressure switches) operable to detect when the lower support members 135a of the UAV are located adjacent to the one or more clamping members 135 and send a docking signal to a home platform controller 137. The clamps of the docking mechanism 135 may then be operable to move from an open position (see FIG. 4A) to a docked position (see FIG. 4B) wherein the clamps hold the lower support members 135a in place on the upper surface 131 and cause the refilling device 132a and charging device 134a to fully engage with the refilling receiver 114a and charging receiver 118a, respectively. The docking sensors 136, the clamping mechanism 135, the charging device 132a, and the pump 132b of the reserve tank 132 may each be in electronic communication with and/or controlled by the home platform controller 137, the home platform controller 137 being operable to receive the docking signal from the docking sensors 136 and subsequently: 1) cause the docking mechanism 135 to move from the open position to the docked position; 2) activate the pump 132b to pump cleaning media from the reserve tank 132 to the tank 114 onboard the UAV 110 and shut the pump 132b off when the onboard tank 114 is substantially full or the reserve tank 132 is substantially empty; and 3) cause the power source 134 to charge the battery 118 of the UAV 110 the until the battery 118 is substantially charged or the power source 134 is substantially out of power. The home platform controller 137 may further be operable to automatically cause the docking mechanism 135 to move back to the open position at the occurrence of at least one (or both) of the onboard tank 114 becoming substantially full with cleaning media and the battery 118 obtaining a full charge.

[0066] The home platform 130 may further comprise a platform marker 139 on the upper surface 131, the platform marker 139 comprising a code readable by the one or more sensors 119 of the UAV 110, and deciphered by the onboard controller, the code providing information regarding a position and orientation of the upper surface 131 of the home platform 130 such that the UAV 110 may determine exactly where to lower itself in order to dock. The onboard controller may thus be able to determine exactly how to orient the UAV 110 (e.g., how many degrees to rotate left or right) and how far to travel (e.g., exactly 12 inches away from the corner of the platform marker) in order to sufficiently align the lower support members 135a with the docking mechanism 135 such that the UAV 110 may automatically dock with the home platform 130.

[0067] The home platform 130 may further comprise leveling means allowing a user to adjust the position of the home platform 130 such that the upper surface 131 is level (e.g., a plane of the upper surface 131 is substantially perpendicular to vertical). The leveling means may comprise a plurality of extendable legs 138, each having a first and second member slidably engaged with each other and lockable with respect to each other. For each of the plurality of extendable legs 138, the first cylindrical member may be slidably nested within the second cylindrical member, the first cylindrical member comprising a resilient depressible tab and the second cylindrical member comprising a series of slots along a length thereof in which the depressible tab may be inserted). Each extendable leg of the plurality of extendable legs 138 may thus be independently adjusted in length to conform to uneven ground 199 until the home platform 130 is level. It is old and well known in the art of securing to clamp the device with force when holding it in place. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Gavrilov with forceful clamps in order to stop the UAV from moving as is old and well known in the securing art.

     In regards to claims 2 and 7 the device of Gavrilov lacks the exact disclosure of pins to hold the rotation bars in the supports on the vehicle. The use of pins to hold rotatable members in supports is old and well known in the art and would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to secure the rods to the vehicle. In regards to claim 7 the use of wedge shaped clamping pads is old and well known in the art of securing devices and would have been obvious here in order to protect the UAV.
Allowable Subject Matter
Claims 9, 10 and 21 allowed.
                                                                                 PTO-892
     The patent to Gentry et al, discloses clamps on a UAV platform to hold it in place during high winds.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD M CAMBY/Primary Examiner, Art Unit 3661